
	
		I
		112th CONGRESS
		1st Session
		H. R. 1793
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Sensenbrenner
			 (for himself and Mr. Weiner)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to deter public
		  corruption, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Up Government Act of
			 2011.
		2.Application of
			 mail and wire fraud statutes to licences and other intangible
			 rightsSections 1341 and 1343
			 of title 18, United States Code, are each amended by striking money or
			 property and inserting money, property, or any other thing of
			 value.
		3.Venue for Federal
			 offensesSection 3237(a) of
			 title 18, United States Code, is amended by inserting after begun,
			 continued, or completed the following: or in any district in
			 which an act in furtherance of an offense is committed.
		4.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666(a) of title 18, United States
			 Code, is amended by striking 10 years and inserting 20
			 years.
		5.Penalty for
			 section 641 violationsSection
			 641 of title 18, United States Code, is amended by striking ten
			 years and inserting 20 years.
		6.Bribery and
			 graftSection 201 of title 18,
			 United States Code, is amended—
			(1)in subsection (b),
			 by striking fifteen years and inserting 20 years;
			 and
			(2)in subsection (c),
			 by striking two years and inserting five
			 years.
			7.Addition of
			 District of Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place such term appears.
		8.Clarification of
			 crime of illegal gratuitiesSubparagraphs (A) and (B) of section
			 201(c)(1) of title 18, United States Code, are each amended by inserting
			 the official’s or person’s official position or before
			 any official act.
		9.Clarification of
			 definition of official actSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term
				official act—
					(A)includes any act
				within the range of official duty, and any decision, recommendation, or action
				on any question, matter, cause, suit, proceeding, or controversy, which may at
				any time be pending, or which may by law be brought before any public official,
				in such public official’s official capacity or in such official’s place of
				trust or profit;
					(B)may be a single
				act, more than one act, or a course of conduct; and
					(C)includes a
				decision or recommendation that a government should not take
				action.
					.
		10.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to
			 Sentencing CommissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission forthwith shall review and amend its
			 guidelines and its policy statements applicable to persons convicted of an
			 offense under section 201, 641, 666, 1951, 1952, or 1962 of title 18, United
			 States Code in order to reflect the intent of Congress that such penalties be
			 increased in comparison to those currently provided by guidelines and policy
			 statements.
			(b)RequirementsIn carrying out this subsection, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’s intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in paragraph
			 (1), the growing incidence of such offenses, and the need for an effective
			 deterrent and appropriate punishment to prevent such offenses;
				(2)consider the extent to which the guidelines
			 may or may not appropriately account for—
					(A)the potential and
			 actual harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the
			 offense was committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense;
					(E)the extent to
			 which the offense represented an abuse of trust by the offender and was
			 committed in a manner that undermined public confidence in the Federal, State
			 or local government; and
					(F)whether the
			 violation was intended to or had the effect of creating a threat to public
			 health or safety, injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				11.Extension of
			 statute of limitations for serious public corruption offenses
			(a)In
			 generalChapter 213 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					3302.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 10 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
						(1)section 201 or
				666;
						(2)section 1341 or
				1343, when charged in conjunction with section 1346 and where the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official;
						(3)section 1951, if
				the offense involves extortion under color of official right;
						(4)section 1952, to
				the extent that the unlawful activity involves bribery; or
						(5)section 1962, to
				the extent that the racketeering activity involves bribery chargeable under
				State law, involves a violation of section 201 or 666, section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						3302. Corruption
				offenses.
					
					.
			(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			12.Increase of
			 maximum penalties for certain public corruption related offenses
			(a)Solicitation of
			 political contributionsSection 602(a)(4) of title 18,
			 United States Code, is amended by striking 3 years and inserting
			 10 years.
			(b)Promise of
			 employment for political activitySection 600 of title 18, United
			 States Code, is amended by striking one year and inserting
			 10 years.
			(c)Deprivation of
			 employment for political activitySection 601(a) of title 18, United
			 States Code, is amended by striking one year and inserting
			 10 years.
			(d)Intimidation To
			 secure political contributionsSection 606 of title 18, United
			 States Code, is amended by striking three years and inserting
			 10 years.
			(e)Solicitation and
			 acceptance of contributions in federal officesSection 607(a)(2) of title 18,
			 United States Code, is amended by striking 3 years and inserting
			 10 years.
			(f)Coercion of
			 political activity by federal employeesSection 610 of title 18, United
			 States Code, is amended by striking three years and inserting
			 10 years.
			13.Additional RICO
			 predicates
			(a)In
			 generalSection 1961(1) of
			 title 18, United States Code, is amended—
				(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), after 473 (relating to
			 counterfeiting),;
				(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),; and
				(3)by inserting
			 section 1031 (relating to major fraud against the United States)
			 after section 1029 (relating to fraud and related activity in connection
			 with access devices), .
				(b)Conforming
			 amendmentsSection 1956(c)(7)(D) of title 18,
			 United States Code, is amended—
				(1)by striking
			 section 641 (relating to public money, property, or records),;
			 and
				(2)by striking
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds),.
				14.Additional
			 wiretap predicatesSection
			 2516(1)(c) of title 18, United States Code, is amended—
			(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), section 666 (relating to theft or bribery concerning
			 programs receiving Federal funds), after section 224 (bribery in
			 sporting contests),; and
			(2)by inserting section 1031 (relating
			 to major fraud against the United States) after section 1014
			 (relating to loans and credit applications generally; renewals and
			 discounts),.
			15.Expanding venue
			 for perjury and obstruction of justice proceedings
			(a)In
			 generalSection 1512(i) of
			 title 18, United States Code, is amended to read as follows:
				
					(i)A prosecution under section 1503, 1504,
				1505, 1508, 1509, 1510, or this section may be brought in the district in which
				the conduct constituting the alleged offense occurred or in which the official
				proceeding (whether or not pending or about to be instituted) was intended to
				be
				affected.
					.
			(b)Perjury
				(1)In
			 generalChapter 79 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						1624.VenueA prosecution under section 1621(1), 1622
				(in regard to subornation of perjury under 1621(1)), or 1623 of this title may
				be brought in the district in which the oath, declaration, certificate,
				verification, or statement under penalty of perjury is made or in which a
				proceeding takes place in connection with the oath, declaration, certificate,
				verification, or
				statement.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1624.
				Venue.
						
						.
				16.Prohibition on
			 undisclosed self-dealing by public officials
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by inserting after section 1346 the
			 following new section:
				
					1346A.Undisclosed
				self-dealing by public officials
						(a)Undisclosed
				self-Dealing by public officialsFor purposes of this chapter,
				the term scheme or artifice to defraud also includes a scheme or
				artifice by a public official to engage in undisclosed self-dealing.
						(b)DefinitionsAs
				used in this section:
							(1)Official
				actThe term official act—
								(A)includes any act
				within the range of official duty, and any decision, recommendation, or action
				on any question, matter, cause, suit, proceeding, or controversy, which may at
				any time be pending, or which may by law be brought before any public official,
				in such public official’s official capacity or in such official’s place of
				trust or profit;
								(B)may be a single
				act, more than one act, or a course of conduct; and
								(C)includes a
				decision or recommendation that a government should not take action.
								(2)Public
				officialThe term
				public official means an officer, employee, or elected or
				appointed representative, or person acting for or on behalf of the United
				States, a State, or a subdivision of a State, or any department, agency or
				branch of government thereof, in any official function, under or by authority
				of any such department, agency, or branch of government.
							(3)StateThe
				term State includes a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
							(4)Undisclosed
				self-dealingThe term undisclosed self-dealing means
				that—
								(A)a public official
				performs an official act for the purpose, in whole or in part, of benefitting
				or furthering a financial interest of—
									(i)the public
				official;
									(ii)the spouse or
				minor child of a public official;
									(iii)a general
				business partner of the public official;
									(iv)a
				business or organization in which the public official is serving as an
				employee, officer, director, trustee, or general partner; or
									(v)an
				individual, business, or organization with whom the public official is
				negotiating for, or has any arrangement concerning, prospective employment or
				financial compensation; and
									(B)the public official knowingly falsifies,
				conceals, or covers up material information that is required to be disclosed
				regarding that financial interest by any Federal, State, or local statute,
				rule, regulation, or charter applicable to the public official, or knowingly
				fails to disclose material information regarding that financial interest in a
				manner that is required by any Federal, State, or local statute, rule,
				regulation, or charter applicable to the public
				official.
								.
			(b)Conforming
			 amendmentThe table of sections for chapter 63 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 1346 the following new item:
				
					
						1346A. Undisclosed self-dealing by public
				officials.
					
					.
			(c)ApplicabilityThe
			 amendments made by this section apply to acts engaged in on or after the date
			 of the enactment of this Act.
			17.Disclosure of
			 information in complaints against judgesSection 360(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (2)
			 by striking “or”;
			(2)in paragraph (3),
			 by striking the period at the end, and inserting “; or”; and
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)such disclosure of information regarding a
				potential criminal offense is made to the Attorney General, a Federal, State,
				or local grand jury, or a Federal, State, or local law enforcement agency.
					. 
			18.Clarification of
			 exemption in certain bribery offensesSection 666(c) of title 18, United States
			 Code, is amended—
			(1)by striking This section does not
			 apply to; and
			(2)by inserting This subsection shall
			 apply to the giving or receiving of anything of value that is
			 corruptly solicited, demanded, accepted or agreed to be accepted in subsection
			 (a)(1)(B) and corruptly given, offered, or agreed to be given in subsection
			 (a)(2) shall not include, before the words bona fide
			 salary.
			19.Certifications
			 regarding appeals by United StatesSection 3731 of title 18, United States
			 Code, is amended by inserting after United States attorney the
			 following: , Deputy Attorney General, Assistant Attorney General, or the
			 Attorney General.
		
